DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on Sept. 28, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki et al. (US 2007/0210466 – hereinafter Saeki).
Regarding claim 1, Saeki (Figs. 1A, 1B, 1D, 1E and [0051]-[0052]) discloses a mold comprising a first mold 10 and a second mold 20.  The first mold comprises a first surface and the second mold comprises a second surface.  The first surface of the first mold comprises a first mold curved surface 12 corresponding to a moulding portion for moulding a first optical surface of an optical component (“optical lens 40”) and an alignment portion corresponding to first tapered surface 31 for alignment with 
Regarding claim 2, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the alignment portions of the first and second surfaces include surfaces rotating about an arbitrary curve.  This provides for the alignment portions of the first and second surfaces comprise surfaces of revolution.
Regarding claim 3, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the alignment portion of the first surface (“first tapered surface 31”) comprises a concave truncated conical surface and the alignment portion of the second surface (“second tapered surface 23”) comprises a convex truncated conical surface matched to the concave truncated conical surface of the alignment portion of the first surface.
Regarding claim 4, Saeki  (Figs. 1A, 1B, 1D, and 1E and [0031]) discloses the alignment portion of the first surface (“first tapered surface 31”) is rotationally symmetric about a first symmetry axis and the alignment portion of the second surface (“second tapered surface 23”) is rotationally symmetric about a second symmetry axis and the first symmetry axis matches the second symmetry axis.  This provides for the limitations claimed in claim 4.
Regarding claim 5, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the moulding portion of the first surface (‘first mold curved surface 12”) and the moulding portion of the second surface (“second mold curved surface 22”) are concave surfaces of revolution, since the moulding portions include surfaces rotating about an arbitrary curve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US 2007/0210466 – hereinafter Saeki) as applied to claim 1 above, and further in view of Autery et al. (US 2004/0206121).
Regarding claims 7 and 8, as discussed in the rejection of claim 2 above, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the alignment portions of the first and second surfaces include surfaces rotating about an arbitrary curve.  This provides for the alignment portions of the first and second surfaces comprise surfaces of revolution, as claimed in claim 8.  Saeki fails to disclose diamond turned surfaces for the mold.  However, Autery ([0009] and [0069]) discloses it is known in the art to machine all critical surfaces of the mold including the lens faces, lens edges, tapers, and shoulder by a diamond point turning (DPT) lathe.  Based on the disclosure of Saeki and additional teachings of Autery, it would be obvious to a person having ordinary skill in the art, the alignment portions of the first and second surfaces as critical surfaces of the mold, since they are used for alignment, and it would be obvious to a person having ordinary skill in the art to machine the critical surfaces of the mold, such as alignment surfaces, by diamond point turning, which provides for the alignment portions of the first and second .
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US 2007/0210466 – hereinafter Saeki).
Regarding claim 9, Saeki (Figs. 1A, 1B, 1D, 1E and [0051]-[0052]) discloses a mold comprising a first mold 10 and a second mold 20.  The first mold comprises a first surface and the second mold comprises a second surface.  The first surface of the first mold comprises a first mold curved surface 12 corresponding to a moulding portion for moulding a first optical surface of an optical component (“optical lens 40”) and an alignment portion corresponding to first tapered surface 31 for alignment with the second mold, the first tapered surface 31 extends around the moulding portion.  The second surface of the second mold comprises a second mold curved surface 22 corresponding to a moulding portion for moulding a second optical surface of the optical component opposing the first optical surface and an alignment portion corresponding to second tapered surface 23 for alignment with the first mold via contact with the alignment portion of the first surface.
Saeki (Figs. 4A-4C) discloses a presser (50) for a first mold 10 and a second mold 20.  The presser of Saeki provides for a press apparatus for pressing the first and second molds against each other and the presser has a fixed plate (57).  While Saeki fails to explicitly state the fixed plate (57) is a mold support, it would be obvious to a person having ordinary skill in the art the fixed plate (57) may serve as a mold support for supporting the first and second molds such that the first and second surfaces are facing each other, as claimed.  Alternatively, Saeki (See Annotated Figures below) further discloses base portions that extends past main body portion of the first and second mold. 

    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    651
    media_image2.png
    Greyscale

While Saeki fails to explicitly state the base portions as a mould support for supporting the first and second molds, it would be obvious to a person having ordinary skill in the art, the base portions provide for a mould support for supporting the first and second molds such that the first and second surfaces are facing each other.
Regarding claim 10, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the alignment portions of the first and second surfaces include surfaces rotating about an arbitrary curve.  This provides for the alignment portions of the first and second surfaces comprise surfaces of revolution.
Regarding claim 11, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the alignment portion of the first surface (“first tapered surface 31”) comprises a concave truncated conical surface and the alignment 
Regarding claim 12, Saeki  (Figs. 1A, 1B, 1D, and 1E and [0031]) discloses the alignment portion of the first surface (“first tapered surface 31”) is rotationally symmetric about a first symmetry axis and the alignment portion of the second surface (“second tapered surface 23”) is rotationally symmetric about a second symmetry axis and the first symmetry axis matches the second symmetry axis.  This provides for the limitations claimed in claim 4.
Regarding claim 13, Saeki (Figs. 1A, 1B, 1D, and 1E) discloses the moulding portion of the first surface (‘first mold curved surface 12”) and the moulding portion of the second surface (“second mold curved surface 22”) are concave surfaces of revolution, since the moulding portions include surfaces rotating about an arbitrary curve.
Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US 2007/0210466 – hereinafter Saeki) as applied to claims 1 and 9 above, and further in view of Oomori et al. (US 2020/0247703 – hereinafter Oomori).
Regarding claims 6 and 14-15, Saeki fails to disclose the moulding portions of the first and second surfaces comprise aspheric surfaces.  However, Oomori (Figs. 6C and 6D, [0023]-[0026] and [0046]) discloses a lens body formed by a first and second mold (210,220) having concave molding surfaces to form a lens 500 having a first and second aspherical convex shape.  Both Saeki and Oomori provide for molding concave molding surfaces, and based on the additional teaching by Oomori that first and second concave molding surfaces can provide for a lens having a first and second aspherical concave shape, it would be obvious to a person having ordinary skill in the art, the apparatus of Saeki could be modified to provide for moulding portions of the first and second surfaces to comprise aspheric surfaces for molding a lens comprising a first and second aspherical convex shape, as claimed in claims 6 and 14.  The concave aspheric surfaces provided by the combination of Saeki in view of Oomori also provide for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741